Name: 2012/500/EU: Commission Implementing Decision of 6Ã September 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 6113)
 Type: Decision_IMPL
 Subject Matter: EU finance;  European Union law;  economic geography;  agricultural policy; NA;  cooperation policy;  regions and regional policy
 Date Published: 2012-09-08

 8.9.2012 EN Official Journal of the European Union L 244/11 COMMISSION IMPLEMENTING DECISION of 6 September 2012 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2012) 6113) (Only the English, French, German, Greek, Hungarian, Italian, Latvian, Portuguese, Romanian, Spanish and Swedish texts are authentic) (2012/500/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 1 June 2012 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Grand Duchy of Luxembourg, Hungary, the Republic of Austria, the Portuguese Republic, Romania, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 6 September 2012. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM: 6701 Member State Measure Financial Year Reason Type % Currency Amount Deductions Financial impact AT Entitlements 2006 incorrect use of concept of force majeure ONE-OFF EUR 5 684,78 0,00 5 684,78 AT Entitlements 2006 incorrect procedure for the allocation of national reserve (consolidation of the alpine area) FLAT RATE 2,00 EUR 37 410,57 0,00 37 410,57 AT Entitlements 2006 non-inclusion of the forage area in the calculation of the reference area/amounts FLAT RATE 2,00 EUR  212 321,97 0,00  212 321,97 AT Entitlements 2007 incorrect use of concept of force majeure ONE-OFF EUR 5 684,78 0,00 5 684,78 AT Entitlements 2007 incorrect procedure for the allocation of national reserve (consolidation of the alpine area) FLAT RATE 2,00 EUR 60 335,10 0,00 60 335,10 AT Entitlements 2007 non-inclusion of the forage area in the calculation of the reference area/amounts FLAT RATE 2,00 EUR  212 321,97 0,00  212 321,97 AT Entitlements 2008 incorrect use of concept of force majeure ONE-OFF EUR 5 684,78 0,00 5 684,78 AT Entitlements 2008 incorrect procedure for the allocation of national reserve (consolidation of the alpine area) FLAT RATE 2,00 EUR  116 578,92 0,00  116 578,92 AT Entitlements 2008 non-inclusion of the forage area in the calculation of the reference area/amounts FLAT RATE 2,00 EUR  212 321,97 0,00  212 321,97 AT Entitlements 2009 incorrect use of concept of force majeure ONE-OFF EUR 5 684,78 0,00 5 684,78 AT Entitlements 2009 non-inclusion of the forage area in the calculation of the reference area/amounts FLAT RATE 2,00 EUR  212 321,97 0,00  212 321,97 AT Entitlements 2010 incorrect use of concept of force majeure ONE-OFF EUR 5 684,78 0,00 5 684,78 AT Entitlements 2010 non-inclusion of the forage area in the calculation of the reference area/amounts FLAT RATE 2,00 EUR  212 321,97 0,00  212 321,97 AT Clearance of accounts - Financial clearance 2010 Most likely error in the EAGF non-IACS population ONE-OFF EUR  143 780,79 0,00  143 780,79 TOTAL AT EUR 1 448 139,13 0,00 1 448 139,13 DE Clearance of accounts 2007 error in the EAGF debtors' ledger ONE-OFF EUR  203 881,84 0,00  203 881,84 DE Clearance of accounts 2008 financial error not pursued for recovery in EAGF population ONE-OFF EUR 10 000,00 0,00 10 000,00 TOTAL DE EUR  213 881,84 0,00  213 881,84 FR Promotional measures 2006 ineligible expenditure ONE-OFF EUR 23 204,39 0,00 23 204,39 FR Promotional measures 2006 unclaimed due interest ONE-OFF EUR  336,26 0,00  336,26 FR Promotional measures 2007 unclaimed due interest ONE-OFF EUR  638,72 0,00  638,72 FR Promotional measures 2008 unclaimed due interest ONE-OFF EUR 38,48 0,00 38,48 TOTAL FR EUR 24 217,85 0,00 24 217,85 GB Additional amounts of aid 2008 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR  277 231,60 0,00  277 231,60 GB Direct decoupled aid (single payment scheme - SPS) 2008 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR 16 040 610,36 2 369 021,46 13 671 588,90 GB Additional amounts of aid 2009 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR  270 398,26 0,00  270 398,26 GB Decoupled direct aids 2009 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR 15 844 193,29 0,00 15 844 193,29 GB Decoupled direct aids 2009 Absence of control of new farmers in Northern Ireland FLAT RATE 10,00 EUR  899 181,43  449 590,71  449 590,72 GB Decoupled direct aids 2009 Insufficient checks on beneficiaries under the investor's category of National Reserve (Northern Ireland) FLAT RATE 10,00 EUR 1 036 829,72  518 414,86  518 414,86 GB Decoupled direct aids 2009 Incorrect reduction for National Reserve (Scotland, Wales, Northern Ireland) ONE-OFF EUR  608 899,15 0,00  608 899,15 GB Decoupled direct aids 2009 Overrun of the regional ceiling (Northern Ireland) ONE-OFF EUR  286 592,57 0,00  286 592,57 GB Decoupled direct aids 2010 Absence of control of new farmers in Northern Ireland FLAT RATE 10,00 EUR  897 366,72 0,00  897 366,72 GB Decoupled direct aids 2010 Insufficient checks on beneficiaries under the investor's category of National Reserve (Northern Ireland) FLAT RATE 10,00 EUR 1 034 737,22 0,00 1 034 737,22 GB Decoupled direct aids 2010 Incorrect reduction for National Reserve (Scotland, Wales, Northern Ireland) ONE-OFF EUR  605 688,94 0,00  605 688,94 GB Decoupled direct aids 2010 Overrun of the regional ceiling (Northern Ireland) ONE-OFF EUR  288 693,14 0,00  288 693,14 TOTAL GB EUR 38 090 422,40 3 337 027,03 34 753 395,37 GR Other direct aid - Dairy premium 2007 non-eligible expenditures over the ceiling ONE-OFF EUR 16 045,14 0,00 16 045,14 TOTAL GR EUR 16 045,14 0,00 16 045,14 HU Financial audit - Overshooting 2010 Exceeding of financial ceiling ONE-OFF EUR 1 515 332,82 0,00 1 515 332,82 TOTAL HU EUR 1 515 332,82 0,00 1 515 332,82 IE Rural Development EAGGF (2000-2006) - Area-related measures 2006 weaknesses in traceability of the carried out on-the-spot checks, lack of the farm records at parcels level, lack of measurement of the parcels during the on-the-spot checks FLAT RATE 2,00 EUR  578 942,61 0,00  578 942,61 TOTAL IE EUR  578 942,61 0,00  578 942,61 IT Entitlements 2006 deficiencies in calculation of entitlements when a farmer meets several eligibility conditions ONE-OFF EUR 88 820,07 0,00 88 820,07 IT Entitlements 2007 deficiencies in calculation of entitlements when a farmer meets several eligibility conditions ONE-OFF EUR  159 449,07 0,00  159 449,07 IT Entitlements 2007 deficiencies in integration of the olive oil sector into SPS ONE-OFF EUR 6 838 343,84 93 770,42 6 744 573,42 IT Entitlements 2008 deficiencies in calculation of entitlements when a farmer meets several eligibility conditions ONE-OFF EUR  147 113,50 0,00  147 113,50 IT Entitlements 2008 deficiencies in integration of the olive oil sector into SPS ONE-OFF EUR 6 838 343,84 0,00 6 838 343,84 IT Entitlements 2009 deficiencies in calculation of entitlements when a farmer meets several eligibility conditions ONE-OFF EUR  153 614,54 0,00  153 614,54 IT Entitlements 2009 deficiencies in integration of the olive oil sector into SPS ONE-OFF EUR 6 838 343,84 0,00 6 838 343,84 IT Entitlements 2010 deficiencies in calculation of entitlements when a farmer meets several eligibility conditions ONE-OFF EUR  118 496,31 0,00  118 496,31 IT Entitlements 2010 deficiencies in integration of the olive oil sector into SPS ONE-OFF EUR 6 838 343,84 0,00 6 838 343,84 IT Promotional measures 2007 exceeding of co-financing ONE-OFF EUR 32 760,90 0,00 32 760,90 IT Promotional measures 2007 Late payments ONE-OFF EUR  997 431,56 0,00  997 431,56 IT Promotional measures 2007 Weaknesses in the controls FLAT RATE 5,00 EUR  372 253,49 0,00  372 253,49 IT Promotional measures 2008 Late payments ONE-OFF EUR 1 029 057,38 0,00 1 029 057,38 IT Promotional measures 2008 Weaknesses in the controls FLAT RATE 5,00 EUR  398 223,18 0,00  398 223,18 TOTAL IT EUR 30 850 595,36 93 770,42 30 756 824,94 LU Financial audit - Overshooting 2010 Exceeding of financial ceiling ONE-OFF EUR 1 827,40 1 827,40 0,00 TOTAL LU EUR 1 827,40 1 827,40 0,00 LV Export refunds - Non-Annex I 2008 Insufficient on-the-spot controls FLAT RATE 5,00 EUR  559,00 0,00  559,00 LV Export refunds - other 2009 Insufficient on-the-spot controls FLAT RATE 5,00 EUR 7 936,24 0,00 7 936,24 LV Export refunds - Non-Annex I 2009 Insufficient on-the-spot controls FLAT RATE 5,00 EUR  558,10 0,00  558,10 LV Export refunds - Non-Annex I 2010 Insufficient on-the-spot controls FLAT RATE 5,00 EUR  487,37 0,00  487,37 LV Export refunds - other 2010 Insufficient on-the-spot controls FLAT RATE 5,00 EUR 7 394,30 0,00 7 394,30 TOTAL LV EUR 16 935,01 0,00 16 935,01 PT Other direct aid - Seeds 2008 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 25 677,30 0,00 25 677,30 PT Other direct aids 2008 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 1 072 654,86 0,00 1 072 654,86 PT Other direct aid - Energy crops 2008 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 29 543,73 0,00 29 543,73 PT Other direct aid - Seeds 2008 Recoveries, claim year 2007 ONE-OFF EUR 786,19 0,00 786,19 PT Other direct aids 2008 Recoveries, claim year 2007 ONE-OFF EUR 779,08 0,00 779,08 PT Decoupled direct aids 2008 Recoveries, claim year 2007 ONE-OFF EUR 611 643,02 0,00 611 643,02 PT Other direct aids 2008 Recoveries, claim year 2008 ONE-OFF EUR 8 074,29 0,00 8 074,29 PT Additional amounts of aid 2008 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 EXTRAPOLATED EUR  510 332,30 0,00  510 332,30 PT Decoupled direct aids 2008 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 EXTRAPOLATED EUR 25 803 577,29 0,00 25 803 577,29 PT Other direct aids 2008 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR  447 248,69 4 307,15  442 941,54 PT Other direct aids 2009 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 1 085 832,14 0,00 1 085 832,14 PT Other direct aid - Energy crops 2009 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 7 341,95 0,00 7 341,95 PT Other direct aid - Seeds 2009 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 25 699,74 0,00 25 699,74 PT Other direct aids 2009 Recoveries, claim year 2008 ONE-OFF EUR 435,37 0,00 435,37 PT Decoupled direct aids 2009 Recoveries, claim year 2008 ONE-OFF EUR 53 310,21 0,00 53 310,21 PT Additional amounts of aid 2009 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 EXTRAPOLATED EUR  502 652,12 0,00  502 652,12 PT Decoupled direct aids 2009 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 EXTRAPOLATED EUR 27 250 274,35 0,00 27 250 274,35 PT Other direct aids 2009 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR  394 467,54 13 571,88  380 895,66 PT Other direct aids 2010 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 5 024,03 0,00 5 024,03 PT Other direct aid - Energy crops 2010 Late on-the-spot controls, claim year 2007 and 2008 FLAT RATE 10,00 EUR 26,08 0,00 26,08 PT Decoupled direct aids 2010 Weaknesses of LPIS-GIS., advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 EXTRAPOLATED EUR  494 010,13 0,00  494 010,13 PT Other direct aids 2010 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR 13 473,36 0,00 13 473,36 PT Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR  709 124,14  709 124,14 0,00 PT Financial audit - Overshooting 2010 Exceeding of ceilings ONE-OFF EUR 79 990,99 79 990,99 0,00 PT Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 2 433 826,30 2 433 826,30 0,00 TOTAL PT EUR 60 215 748,88 3 240 820,46 56 974 928,42 RO Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 38 848,18 38 848,18 0,00 RO Financial audit - Late payments and payment deadlines 2010 Late payments ONE-OFF EUR 3 800 866,94 3 800 866,94 0,00 TOTAL RO EUR 3 839 715,12 3 839 715,12 0,00 SE Decoupled direct aids 2009 deficiencies in the LPIS ONE-OFF EUR 18 476 302,00 0,00 18 476 302,00 SE Entitlements 2007 overallocation of payment entitlements ONE-OFF EUR  502 189,38 0,00  502 189,38 SE Entitlements 2008 overallocation of payment entitlements ONE-OFF EUR  499 653,07 0,00  499 653,07 SE Entitlements 2009 overallocation of payment entitlements ONE-OFF EUR  492 044,14 0,00  492 044,14 SE Entitlements 2010 overallocation of payment entitlements ONE-OFF EUR  461 608,42 0,00  461 608,42 TOTAL SE EUR 20 431 797,01 0,00 20 431 797,01 6701 TOTAL EUR  157 243 600,57 10 513 160,43  146 730 440,14 BUDGET ITEM: 6711 Member State Measure Financial Year Reason Type % Currency Amount Deductions Financial impact DE Clearance of accounts 2008 most likely error in EAFRD population ONE-OFF EUR 2 637 471,59 0,00 2 637 471,59 DE Clearance of accounts 2008 most likely error ONE-OFF EUR 27 289,43 0,00 27 289,43 TOTAL DE EUR 2 664 761,02 0,00 2 664 761,02 ES Clearance of accounts - Financial clearance 2009 known errors in EAFRD population ONE-OFF EUR 2 525,92 0,00 2 525,92 ES Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 No proper timing of on-the-spot checks FLAT RATE 2,00 EUR 1 315 120,98 0,00 1 315 120,98 ES Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 No proper timing of on-the-spot checks FLAT RATE 2,00 EUR  928 883,54 0,00  928 883,54 TOTAL ES EUR 2 246 530,44 0,00 2 246 530,44 GB Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR 1 270 059,53 0,00 1 270 059,53 GB Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 Weaknesses in the LPIS-GIS affecting the quality of the cross-checks, the weaknesses in the functioning of the on-the-spot checks and the erroneous application of the provisions on sanctions, recoveries of undue payment, intentional non-compliance FLAT RATE 5,00 EUR  819 580,58 0,00  819 580,58 TOTAL GB EUR 2 089 640,11 0,00 2 089 640,11 HU Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 shortcoming in the sanction system FLAT RATE 5,00 EUR  195 280,00 0,00  195 280,00 HU Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 shortcoming in the sanction system FLAT RATE 5,00 EUR  233,00 0,00  233,00 TOTAL HU EUR  195 513,00 0,00  195 513,00 IE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 lack of agri-environment risk criteria in the sample selection FLAT RATE 2,00 EUR  190 530,74 0,00  190 530,74 IE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 lack of verification of the livestock density on the spot FLAT RATE 5,00 EUR 2 575 930,50 0,00 2 575 930,50 IE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2007 weaknesses in traceability of the carried out on-the-spot checks, lack of the farm records at parcels level, lack of measurement of the parcels during the on-the-spot checks FLAT RATE 2,00 EUR 4 351 202,96 0,00 4 351 202,96 IE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 weaknesses in traceability of the carried out on-the-spot checks, lack of the farm records at parcels level, lack of measurement of the parcels during the on-the-spot checks FLAT RATE 2,00 EUR 2 692 186,36 0,00 2 692 186,36 TOTAL IE EUR 9 809 850,56 0,00 9 809 850,56 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR 19 949 160,90  418 258,60 19 530 902,30 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR 8 660 928,23 44 777,57 8 616 150,66 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Weaknesses of LPIS-GIS, advance payments, retroactive recovery and intentional non-compliance, claim year 2007 and 2008 FLAT RATE 10,00 EUR 3 779 219,72 366,90 3 779 586,62 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 2,00 EUR 2 462 123,42 0,00 2 462 123,42 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 5,00 EUR 1 720 462,60 0,00 1 720 462,60 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 2,00 EUR 61 399,94 0,00 61 399,94 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 5,00 EUR  386 375,75 0,00  386 375,75 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 2,00 EUR 3 013,18 0,00 3 013,18 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 delays in carrying out on-the-spot controls (agri-environment measures and natural handicaps); payments before on-the-spot checks FLAT RATE 5,00 EUR 655,84 0,00 655,84 TOTAL PT EUR 37 016 001,54  462 669,27 36 553 332,27 SE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 deficiencies in the LPIS ONE-OFF EUR 1 880 082,00 0,00 1 880 082,00 TOTAL SE EUR 1 880 082,00 0,00 1 880 082,00 6711 TOTAL EUR 55 902 378,67  462 669,27 55 439 709,40 BUDGET ITEM: 05 07 01 07 Member State Measure Financial Year Reason Type % Currency Amount Deductions Financial impact ES Financial audit - Overshooting 2010 exceeding of financial ceilings ONE-OFF EUR 46 185,99 0,00 46 185,99 ES Financial audit - Overshooting 2010 exceeding of financial ceilings ONE-OFF EUR 46 802,98 0,00 46 802,98 ES Promotional measures 2007 deficiencies in financial control of TV and radio spots FLAT RATE 10,00 EUR 13 367,51 0,00 13 367,51 ES Promotional measures 2007 unauthorised changes in contracts, late payments ONE-OFF EUR  737 847,81 0,00  737 847,81 ES Promotional measures 2008 deficiencies in financial control of TV and radio spots FLAT RATE 10,00 EUR  111 339,48 0,00  111 339,48 ES Promotional measures 2008 unauthorised changes in contracts, late payments ONE-OFF EUR 1 371 627,80 0,00 1 371 627,80 ES Olive oil - Production aid 2000 reimbursement following judgement in case C-24/11P FLAT RATE 5,00 EUR 47 311 467,25 0,00 47 311 467,25 ES Olive oil - Production aid 2001 reimbursement following judgement in case C-24/11P FLAT RATE 5,00 EUR 15 347 930,92 0,00 15 347 930,92 ES Olive oil - Production aid 2002 reimbursement following judgement in case C-24/11P FLAT RATE 5,00 EUR 47 950 314,63 0,00 47 950 314,63 ES Olive oil - Production aid 2003 reimbursement following judgement in case C-24/11P FLAT RATE 5,00 EUR 145 555,36 0,00 145 555,36 ES Cross-compliance 2006 Minimum control rate for bovine identification not reached, claim year 2005 FLAT RATE 5,00 EUR 25 202,90 0,00 25 202,90 ES Cross-compliance 2006 No control of Statutory Management Requirements 1 to 6, claim year 2005 FLAT RATE 5,00 EUR 78 236,73 0,07 78 236,66 ES Cross-compliance 2006 No effective control of Statutory Management Requirements 1 and 2, claim year 2005 FLAT RATE 2,00 EUR 21 209,02 0,00 21 209,02 ES Cross-compliance 2006 No effective control of Statutory Management Requirements 6 and 8a, claim year 2005 FLAT RATE 5,00 EUR 4 541,73 0,00 4 541,73 ES Cross-compliance 2006 No effective control of Statutory Management Requirements 6, claim year 2005 FLAT RATE 5,00 EUR 47 962,21 0,00 47 962,21 ES Cross-compliance 2007 No control of Statutory Management Requirements 1 to 6, claim year 2005 FLAT RATE 5,00 EUR  193,68 0,00  193,68 ES Cross-compliance 2007 No effective control of Statutory Management Requirements 1 and 2, claim year 2005 FLAT RATE 2,00 EUR 22,91 0,00 22,91 ES Cross-compliance 2008 No control of Statutory Management Requirements 1 to 6, claim year 2005 FLAT RATE 5,00 EUR  374,13 0,00  374,13 ES Cross-compliance 2008 No effective control of Statutory Management Requirements 1 and 2, claim year 2005 FLAT RATE 2,00 EUR 18,85 0,00 18,85 ES Cross-compliance 2009 No control of Statutory Management Requirements 1 to 6, claim year 2005 FLAT RATE 5,00 EUR  284,15 0,00  284,15 ES Cross-compliance 2009 No effective control of Statutory Management Requirements 1 and 2, claim year 2005 FLAT RATE 2,00 EUR 26,52 0,00 26,52 TOTAL ES EUR 108 250 023,76 0,07 108 250 023,83 05 07 01 07 TOTAL EUR 108 250 023,76 0,07 108 250 023,83